DETAILED ACTION
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: “the drying process” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite wherein the one or more dryer control parameters are “based on the dryer settings.” However, claims 1 and 6 recite that the one or more dryer control parameters are “based on the printing characteristic information.” The two recitations would seem to be at odds with each other. Clarification is required.
Because claims 3-5 and 8-10 depend from claims 2 and 7, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro et al. (8,313,188).

	Regarding claims 1, 6 and 11, Muro teaches a printing system, method and at least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
	receive printing characteristic information (fig. 7, S2, shoot amount) at a printing system (col. 1, lines 13-23), 
	determine one or more dryer settings (col. 4, lines 39-65, temperature sensed by sensor 10, fig. 3A, rotation speed of air introduction fan 15s);
 	determine one or more dryer control parameters (fig. 4, target temperature, target airflow introduction amount) based on the printing characteristic information (see fig. 7, note that the target temperature determination is based on the droplet shoot amount, which is included in the printing characteristic information);
	apply the one or more dryer control parameters to a dryer in the printing system (fig. 7, S3);
 	perform a printing process at the printing system to apply marking material to a medium and dry the applied marking material via the dryer (note that printing processes are necessarily performed intermittently with dryer control routines);
 	monitor the printing system during the printing process and drying process to detect one or more printing characteristic information changes (fig. 9, S12);
 	determine one or more updated dryer control parameters upon a detection of one or more printing characteristic information changes (fig. 9, S13);
 	apply the updated dryer control parameters to the dryer during the printing process (fig. 9, S14).

	Regarding claims 2, 7 and 12 Muro teaches the printing system, method and at least one computer readable medium of claims 1, 6 and 11, wherein the one or more dryer control parameters are determined based on the dryer settings (cols. 4-5, lines 39-19, Note that both of the target temperature and the air introduction amount are functions of the temperature sensed within the dryer).

	Regarding claims 3, 8 and 13 Muro teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12, wherein a dryer setting comprises  temperature (see claim 1 rejection, current temperature).

	Regarding claims 5, 10 and 15, Muro teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12, wherein a dryer setting comprises airflow (see claim 1 rejection, col. 4, lines 5-20, rotational speed of air introduction fan fan 15).

	Regarding claim 16, Muro teaches the printing system of claim 12, further comprising a print engine to apply a marking material to a medium (fig. 1, note print engine 1).

	Regarding claim 17, Muro teaches the printing system of claim 16, further a dryer to dry the marking material applied to the medium according to the drying control parameters (see fig. 1, item 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muro in view of Roller (5,214,442).

Regarding claims 4, 9 and 14 Muro teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12. Muro does not teach wherein a dryer setting comprises power. Roller teaches wherein drying temperature, drying power and drying air flow are all alternative criterion on which to base dynamic dryer control (Roller, col. 4, lines 3-11). It would have been obvious to use dryer power as a dryer setting, as disclosed by Roller, in addition to the dryer temperature and dryer air flow settings disclosed by Muro because doing so would allow for more precise dynamic dryer control, thereby leading to higher quality printing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853